Per Curiam.

In State ex rel Nicholls v. Indus. Comm. (1998), 81 Ohio St.3d 454, 692 N.E.2d 188, we held that the possibility of unspecified error is not a proper basis for the exercise of reconsideration jurisdiction. The commission, therefore, abused its discretion in vacating the August 2,1993 regional board and October 6, 1993 staff hearing officers’ orders in which wage loss compensation was awarded. Given this determination, we find it unnecessary to address claimant’s remaining propositions.
The judgment of the court of appeals is reversed, and the writ is granted.

Judgment reversed and writ granted.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.